CREAMER, Attorney General,
You have requested our opinion as to whether an individual who otherwise meets the requirements of section 7(c) of the Real Estate Brokers License Act, 63 PS §437(c), may be refused the right to take the real estate salesman’s examination merely because he is not a citizen of the United States. That section specifically states:
“No person may be licensed by the department as a real estate salesman, unless such person is a citizen of the United States.”
Additionally, section 6(b) of the act, 63 PS §436(b), states that “No person may be licensed ... as a real estate broker unless such person ... (2) is a citizen of the United States ...”
It is our opinion, and you are so advised, that both of the above sections are unconstitutional and unenforceable on the basis of our opinion to the State Board of Veterinary Medical Examiners of December 17, 1971, a copy of which you have received.
Accordingly, with respect to the specific applicant and all future applicants, citizenship, which plays no part in the ability of a person to serve properly as a licensee, may no longer be a requirement.